IN THE SUPREME COURT OF IOWA
                                No. 14–0802

                             Filed April 24, 2015

                         Amended August 6, 2015


PAULINE McKEE,

      Appellant,

vs.

ISLE OF CAPRI CASINOS, INC. and IOC BLACK HAWK COUNTY, INC.,

      Appellees.



      Appeal from the Iowa District Court for Black Hawk County,

Todd A. Geer, Judge.



      A casino patron who sued to recover a bonus allegedly won on a

slot machine appeals the district court’s grant of summary judgment to

the casino. AFFIRMED.



      Stephen J. Powell of Swisher & Cohrt, P.L.C., Waterloo, and

Steven R. Enochian of Low McKinley Baleria & Salenko, Walnut Creek,

California, for appellant.



      Stacey L. Cormican of Nyemaster Goode, Cedar Rapids, and Mark

A. Schultheis of Nyemaster Goode, P.C., Des Moines, for appellees.
                                    2

MANSFIELD, Justice.

      This case requires us to apply ordinary contract principles to an

extraordinary event.    While playing a penny slot machine, a casino

patron obtained a win of 185 credits, or $1.85, based on how the

symbols had lined up. However, at the same time a message appeared

on the screen stating, “Bonus Award - $41797550.16.”           The casino

refused to pay the alleged bonus, claiming it was an error and not part of

the game. The patron brought suit against the casino, asserting breach

of contract, estoppel, and consumer fraud.     The district court granted

summary judgment to the casino. The patron appealed.

      On appeal, we conclude the district court’s grant of summary

judgment was proper. The rules of the game formed a contract between

the patron and the casino, and the patron was not entitled to the bonus

under those rules.     Further, the patron failed to prove the necessary

elements of either promissory or equitable estoppel. At no time did the

casino represent to her that a bonus would be available if she played the

game, nor did the casino promise to pay the $41 million after the notice

was displayed. In any event, the patron did not detrimentally rely on any

representation by the casino. Finally, the patron failed to present proof

of an ascertainable loss sufficient to warrant recovery on her consumer

fraud claim.   We therefore affirm the district court’s ruling granting

summary judgment to the casino on all three counts.

      I. Background Facts and Proceedings.

      On July 2, 2011, Pauline McKee, an eighty-seven-year-old

grandmother of thirteen living in Antioch, Illinois, was attending a family

reunion in Waterloo.     That evening, she and several members of her

family gambled at the Isle Casino Hotel Waterloo operated by IOC Black

Hawk County, Inc. (hereinafter jointly referred to as “the casino”), a
                                     3

combination hotel and casino where some members of the reunion party

were staying.   Around nine o’clock, one of McKee’s daughters invited

McKee to sit down next to her and play a slot machine called “Miss

Kitty.” McKee had played slot machines two to three times per year since

she was approximately twenty-one years old, but had never played this

particular game before.

      The Miss Kitty game is a penny slot machine manufactured by

Aristocrat Technologies, Inc. (Aristocrat). It displays five reels and fifty

paylines on a video screen.      To play the game, a patron selects the

number of paylines and the amount bet per line.         One cent buys one

credit, and one half credit buys one line. A player’s total bet is calculated

by multiplying the number of credits by the number of lines bet.

Therefore, although it is called a penny machine, it is possible to bet

more than just one cent per spin. As with other slot machines, a person

wins at the Miss Kitty game by lining up different combinations of

symbols from left to right on the paylines.

      The game includes a button entitled “Touch Game Rules” in the

lower left-hand corner of the screen. Tapping this button displays the

rules that govern the game and a chart describing potential winning

combinations of symbols, known as a paytable.         The first page of the

rules reads as follows:

             TOTAL BET is the number of credits on the LINES
      button multiplied by the number on the BET button. TOTAL
      BET and lines played during the free games are the same as
      for the game that started the feature. Choose your number
      of paylines, then choose your bet per line to begin game.
      Highest win paid on any lit payline except for scatters which
      are added to payline wins. Scattered [moon emblem] wins
      added to payline wins. All wins shown in credits. All wins
      multiplied by credits bet per line except scatters. Wins on
      different lit paylines added. All wins on lines played except
      scatters which are added to payline wins.
                                      4
              MALFUNCTION VOIDS ALL PAYS AND PLAYS. . . .

        The next rules screen states, “All wins begin with leftmost reel, and

pay left to right only on adjacent reels.” Additionally, the rules provide

that when three “scattered moon” symbols appear left to right on

adjacent wheels, the player wins double the total amount displayed.

Furthermore, when three “scattered moon” symbols appear on the
screen, the game enters a special mode called “Sticky Wild™ Free Games

Feature” that lasts for ten games.        During these ten games, any wild

symbol (represented by a Miss Kitty emblem) that appears on the screen

“sticks” and stays in place for the rest of the ten games, thereby making

it easier for the patron to complete winning patterns.

        The third rules screen explains there are eleven symbols other

than the moon and Miss Kitty wild images, each with varying credit

values.     The fourth screen displays the paytable entitled “Paylines.”

Finally, a sign posted on the front of the machine reiterates,

“MALFUNCTION VOIDS ALL PAYS AND PLAYS.”

        The parties agree that all the potential ways of winning from lining

up various combinations of symbols are accurately listed in the rules and

paytable.     The rules and paytable do not mention any additional

bonuses, jackpots, or prizes available to a patron playing the Miss Kitty

game.

        McKee did not read the rules of the game or look at the paytable

before playing the Miss Kitty game. Around 10:00 p.m., after McKee had

been using the machine for a while, she wagered $0.25 on a particular

spin. The following message appeared:

                             Credit   Bet     Win

                              1810    25     185

                       The reels have rolled your way!
                                   5

                       Bonus Award - $41797550.16

Beneath this message was a five-by-four configuration of symbols. It is

undisputed that under the rules of the game, McKee was entitled to a

win of 185 credits, or $1.85, based on that alignment of symbols. The

dispute, of course, concerns the “Bonus Award” of $41,797,550.16.

      Believing she had won a large bonus, McKee and her daughter

summoned a casino attendant to the machine. An employee responded

and accessed the main door of the game to clean the central processing

unit. The senior supervisor/shift manager on duty that night was also

called to the machine to investigate. The supervisor photographed the

display on the Miss Kitty machine. A slot technician restarted the game.

The supervisor informed McKee and her daughter that she needed to

make a few phone calls and gave McKee a $10 card to play other games

while she waited.       Eventually, a casino manager instructed the

supervisor to block off the machine pending further investigation. The

supervisor paid McKee the $18.10 she had won on the Miss Kitty

machine up to that point.     The supervisor explained the casino was

looking into the machine and informed McKee her room would be paid

for by the casino. No employee of the casino ever informed McKee that

she would actually receive the $41,797,550.16 bonus.

      The next day, the vice president/general manager of the casino

also investigated the incident and left a note and her business card for

McKee. She concluded it was an “unusual situation” and comped the

additional rooms that McKee’s family members were staying in.       She

explained the casino had informed the Iowa Racing and Gaming

Commission (IRGC) of the situation and that the machine would be

secured and studied.
                                          6

       The IRGC conducted an independent investigation. As part of this

investigation, it sent the hardware and software from the Miss Kitty

machine to a testing laboratory, Gaming Laboratories Inc. (GLI), along

with related documentation and other materials.                      GLI’s analysis

concluded as follows:

       The logs on the machine do indicate that it thought it
       received a legacy bonus. 1 However, in reviewing the legacy
       bonusing aspect of SAS [the casino’s “slot accounting
       system”] it was noticed that the SAS legacy bonus command
       can send a bonus up to $99999.99, which is far less than
       was awarded by the game. Furthermore, the system does
       not support legacy bonusing. As a result, it appears the SPC
       board [hardware inside the Miss Kitty machine] erroneously
       determined that it received a legacy bonus award from the
       system and sent it to the game.

              ....

             In conclusion, GLI was unable to definitively determine
       the exact cause of the erroneous bonus award. However, it
       is apparent, based on the reviewed information that the
       bonus award was not valid. Unfortunately, given the lack of
       conclusive evidence, GLI cannot confidently speculate as to
       how the bonus amount was received and displayed at the
       gaming machine in question. However, it is highly likely that
       the erroneous message originated from the SPC 2.0
       communication board and was then relayed to the game.

       The IRGC also requested information from the manufacturer of the

machine, Aristocrat.       Aristocrat responded to the IRGC with a letter

concluding that the bonus displayed on the screen was an error. It noted

it had previously issued a bulletin regarding the issue:

             ATI [Aristocrat Technologies, Inc.] has been aware of
       the possibility of an erroneous value being displayed under
       this type of situation, i.e., where “Legacy Bonusing” is
       enabled on the gaming machine without the required poll.

       1Although  the record is somewhat unclear as to what a “legacy bonus” is, it
appears to be a form of bonus transmitted from the casino’s central system to the
specific machine. Regardless, it is undisputed that bonuses were not a part of the Miss
Kitty game.
                                     7
      In response to the possibility of this type of erroneous
      display, ATI previously provided a Technical Information
      Bulletin to the Industry in November, 2010. The Technical
      Bulletin outlined the issue and the course of action
      Aristocrat was taking in developing a new System Base and
      SPC2, as well as ATI’s recommendation to casinos for
      disabling of the bonus option as a preventative action.

      The technical bulletin the casino had received from Aristocrat
described the problem as follows:

            A rare and unlikely circumstance has been discovered
      when legacy bonusing is enabled on the MKVI™ platform
      when used with the SPC2.0 – an erroneous bonus amount
      can be awarded to the machine, which may cause the
      machine to go into an attendant hand pay condition with the
      erroneous bonus amount displayed on the screen. Aristocrat
      believes that SPC2.0 component degradation over time may
      increase the susceptibility to this rare occurrence.

      An accompanying product notification described the solution to the

problem as a “Non-Mandatory upgrade” and stated “[t]he conditionally

revoked version must be replaced in the field by August 31, 2011.”

      The record also indicates that this machine had been serviced

earlier in the evening of July 2 and that the CPU had been cleaned and

reinstalled around 7:30 p.m.

      As a result of the IRGC’s investigation, administrator Brian

Ohorilko wrote a letter to the casino manager concluding the bonus was

an invalid display. The letter stated, in relevant part:

             Based on the information available and received, the
      jackpot amount displayed on the slot machine game screen
      is not valid. . . . The information pertaining to the maximum
      award was displayed on the pay table of the slot machine;
      therefore the maximum award information was available to
      the player prior to playing. In addition, the symbols on the
      slot machine game screen resulting from the spin by the
      patron demonstrated a combination that should pay out
      $1.85 as verified by the paytable on the slot machine . . . .

            ....
                                    8
            In summary, IRGC staff has confirmed that the slot
      machine game malfunctioned and did not operate in
      accordance with the representation made to the commission.

      Based on the IRGC’s determination that the bonus award

displayed on the screen was not valid, the casino refused to pay McKee

the $41,797,550.16.

      McKee filed suit against the casino in the Iowa District Court for

Black Hawk County on January 26, 2012. She alleged the casino had

breached a contract to pay her the bonus, the casino should be estopped

from refusing to pay the award, and the casino’s actions violated Iowa’s

Consumer Fraud Act. See Iowa Code § 714H.5 (2011).

      The casino moved for summary judgment.           In support of its

motion, the casino attached numerous exhibits, including a copy of its

license from the IRGC, a photograph of the screen displaying the award

message, the Miss Kitty instruction screens and paytable, a copy of the

IRGC’s letter, and excerpts from McKee’s deposition. McKee resisted the

motion for summary judgment and submitted her own exhibits,

including two depositions from McKee herself, numerous excerpts from

depositions of casino employees, copies of the GLI and Aristocrat letters,

interrogatory answers from her expert indicating the award was not the

result of a malfunction, and the log from the slot machine in question.

      The district court granted the casino’s motion on all three counts

in a ruling issued on October 15, 2013.     With respect to the contract
claim, the court stated that all gambling contracts in Iowa are governed

by chapter 99F. See Iowa Code ch. 99F. Observing that this chapter

grants regulatory authority to the IRGC, the court concluded the rules of

the game approved by the IRGC constituted the contract between McKee

and the casino:
                                      9
             These written, approved rules of the Miss Kitty game
      formed the gambling contract between McKee and the
      casino. McKee could have read the rules of play had she
      chosen to do so. Although she did not actually read the
      rules of the game, she was nevertheless bound by them
      when she chose to play the game. By doing so, she entered
      into a written, binding, “aleatory” contract with the casino.
      [A]n aleatory contract is one in which a party’s duty to
      perform is conditioned upon some fortuitous event, such as
      winning at a slot machine. . . . Under the aleatory contract
      in this case, McKee promised to pay a certain amount of
      money and place bets, and the casino promised to give her
      an award based on what bets she made and the way the
      “reels” lined up at the end of the game of chance. On the
      play in question, the alignment of the reels entitled her to a
      prize of $1.85, and the casino paid it to her, fulfilling its side
      of the contract.

            ....

             In this case, Plaintiff seems to simultaneously argue
      that the “bonus” shown on the game screen was both
      directly related to the playing of the game, and completely
      separate from it. On the one hand, during the hearing on
      the current motion, Plaintiff asserted that the bonus shown
      on the screen was not related to the alignment of the reels,
      but rather to a “legacy bonus payout system.” Plaintiff
      argued that such bonuses are marketing tools not subject to
      IRGC regulation, analogous to such “bonuses” as free rooms
      or meals for loyal patrons. As such, Plaintiff argued, the
      bonuses exist outside the written rules of the game itself.

            The Court finds this argument unconvincing.
      Although the casino had enabled a “legacy bonus” feature on
      the slot machine, Plaintiff had no reason to believe that by
      playing the game she might be able to win any money
      beyond that related to the rules of the game.

(Alteration in original.)   (Citations omitted.)   (Internal quotation

marks omitted.)

      The court went on to grant summary judgment to the casino on

McKee’s equitable and promissory estoppel claims as well.            It noted

“neither version of estoppel can be used to undo the terms of an express,

written contract.” It also concluded McKee’s promissory estoppel claim

failed because she did not provide evidence of either a clear and definite

promise or detrimental reliance. Additionally, the court rejected McKee’s
                                      10

consumer fraud claim, reasoning that she had not suffered an

“ascertainable loss of money or property” based on fraud. See Iowa Code

§ 714H.5(1). At most, McKee had not received a $41 million bonus she

claimed to be entitled to.

      Subsequently, McKee filed a rule 1.904(2) motion asking the court

to enlarge or amend its findings and reconsider its grant of summary

judgment to the casino.       McKee argued the court should not have

considered    the   IRGC’s   letter   determining   the   Miss    Kitty   game

malfunctioned. She maintained the letter was irrelevant since the IRGC

did not have jurisdiction to resolve disputes between casinos and

patrons.    McKee also claimed the record evidence did not support the

court’s conclusion that there was an express contract between her and

the casino.     She further urged that whether or not the machine had

“malfunctioned” was a question of fact that precluded summary

judgment.     Likewise, McKee argued the evidence did not support a

finding of summary judgment with respect to the estoppel or consumer

fraud claims.    Finally, McKee requested the court to consider several

depositions that had been taken after the summary judgment hearing

but before the court’s ruling.

      The casino opposed McKee’s rule 1.904(2) motion, maintaining

that McKee should not be permitted to offer new evidence and that the

court’s initial ruling on summary judgment had been correct. On April

23, 2014, the court ruled on McKee’s rule 1.904(2) motion. It stated it

had reviewed all the new evidence, including McKee’s additional

depositions, and still concluded that no issues of material fact precluded

summary judgment in the casino’s favor.

      McKee appealed on May 14, and we retained the case. The casino

moved to dismiss the appeal, claiming it was untimely.           It stated that
                                     11

McKee’s rule 1.904(2) motion was filed for an improper purpose (to

introduce new evidence), and therefore did not toll the period in which to

file an appeal, resulting in an untimely notice of appeal. We ordered the

motion to dismiss submitted with the appeal.

        II. Standard of Review.

        We review grants of summary judgment for correction of errors at

law. Freeman v. Grain Processing Corp., 848 N.W.2d 58, 65 (Iowa 2014).

“Summary judgment is appropriate when there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of

law.”   Rosauer Corp. v. Sapp Dev., L.L.C., 856 N.W.2d 906, 908 (Iowa

2014). We view the record in the light most favorable to McKee because

she is the nonmoving party.       See Shelby Cnty. Cookers, L.L.C. v. Util.

Consultants Int’l, Inc., 857 N.W.2d 186, 189 (Iowa 2014).

        While actions brought under the Consumer Fraud Act are normally

tried in equity and reviewed de novo, when they are resolved on a motion

for summary judgment, our review is for the correction of errors at law.

State ex rel. Miller v. Cutty’s Des Moines Camping Club, Inc., 694 N.W.2d
518, 524 (Iowa 2005).

        III. Timeliness of the Appeal.

        We first address the casino’s motion to dismiss McKee’s appeal as

untimely.    Our court rules provide that a party must file a notice of

appeal from a final order of the district court within thirty days. Iowa R.

App. P. 6.101(1)(b). When an appeal is not filed within the limitations

period, we do not have subject matter jurisdiction over the appeal. Baur

v. Baur Farms, Inc., 832 N.W.2d 663, 668 (Iowa 2013).        However, if a

party files a timely and procedurally proper motion under Iowa Rule of

Civil Procedure 1.904(2), this extends the deadline for filing the notice of

appeal to thirty days after the ruling on the motion. See Iowa R. App. P.
                                     12

6.101(1)(b).   The casino contends that because McKee’s rule 1.904(2)

motion was filed for an improper reason, it failed to toll the filing period

for her appeal, and her subsequent notice of appeal was rendered

untimely. See In re Marriage of Okland, 699 N.W.2d 260, 266–67 (Iowa

2005) (“[A]n untimely or improper rule 1.904(2) motion cannot extend the

time for appeal.” (Footnote omitted.)).

      Generally speaking, a party cannot use a rule 1.904(2) motion to

introduce new evidence. See In re Marriage of Bolick, 539 N.W.2d 357,

361 (Iowa 1995) (“Motions under rule [1.904(2)’s predecessor] are

permitted so that courts may enlarge or modify findings based on

evidence already in the record. They are not vehicles for parties to retry

issues based on new facts.”). However, that was not the only basis for

McKee’s motion.     For example, McKee’s motion also challenged the

district court’s repeated references to a “malfunction” in its summary

judgment ruling, emphasizing that on the record as it existed before that

ruling, whether the Miss Kitty machine had malfunctioned was a

disputed issue of material fact.    Furthermore, McKee noted the casino

had not requested summary judgment on the basis of an undisputed

malfunction. The district court in fact modified this aspect of its original

ruling when it acted on McKee’s motion.

      In Tenney v. Atlantic Associates, we determined the plaintiff’s

motion was adequate to toll the appellate filing period, despite the fact

the plaintiff had requested the court to consider new evidence, because

the motion also had a proper purpose.       See 594 N.W.2d 11, 14 (Iowa

1999). We noted:

      It is true the postjudgment motion relied on evidence that
      had not been included in the original resistance, but it also
      relied on evidence that had been included in the
      resistance. . . . The plaintiff’s motion asked the court to
                                    13
      modify the judgment in light of this [existing] evidence and
      was a proper motion . . . .

Id. For similar reasons, we conclude McKee’s appeal was timely and the

casino’s motion to dismiss should be denied.

      IV. Merits of the Summary Judgment Ruling.

      Having determined the appeal was timely, we turn now to the

merits.     McKee contends the court committed legal error in granting

summary judgment on the three counts of her petition: breach of

contract, estoppel, and consumer fraud. We will address each in turn.
      A. Breach of Contract.      McKee claims summary judgment was

inappropriate on her contract claim because the court incorrectly

concluded there was an express contract. She urges us instead to find

that only an implied contract existed and it should be for the factfinder

to determine its terms. She further claims that any contract between the

two parties was ambiguous, thereby generating another fact question for

the jury.

      Gambling contracts are governed by traditional contract principles.

See Blackford v. Prairie Meadows Racetrack & Casino, Inc., 778 N.W.2d
184, 189 (Iowa 2010).     A contract can be either express or implied.

Rucker v. Taylor, 828 N.W.2d 595, 601 (Iowa 2013). We have recently

explained the difference between express and implied contracts:

      When the parties manifest their agreement by words the
      contract is said to be express. When it is manifested by
      conduct it is said to be implied in fact. Both are true
      contracts formed by a mutual manifestation of assent by the
      parties to the same terms of the contract. The differentiation
      arises from the method of proving the existence thereof.

Id. (internal quotation marks omitted).     “[T]he law will not imply a

contract where there is an express contract.” Scott v. Grinnell Mut. Reins.

Co., 653 N.W.2d 556, 562 (Iowa 2002) (alteration in original) (internal
                                     14

quotation marks omitted); see also 1 Richard A. Lord, Williston on

Contracts § 1:5, at 40 (4th ed. 2007) (“The law may recognize an implied

contract in the absence of an express contract on the same subject

matter, but not where there is an express contract . . . .”).

      We agree with the district court that the Miss Kitty rules of the

game are the relevant contract here and that they form an express

contract.   “It is hornbook law that the rules of a contest constitute a

contract offer and that the participant’s [entry into] the contest

constitute[s] an acceptance of that offer, including all of its terms and

conditions.”   Sargent v. N.Y. Daily News, L.P., 840 N.Y.S.2d 101, 103

(App. Div. 2007) (first alteration in original) (internal quotation marks

omitted); see also Anthony Cabot & Robert Hannum, Advantage Play and

Commercial Casinos, 74 Miss. L.J. 681, 682–83 (2005) (“Casino-style

gambling involves a contract, which is simply a promise, or set of

promises, between the casino and the player.” (Footnote omitted.)).

      Further, it is undisputed the rules of the Miss Kitty game did not

provide for any kind of bonus.       Hence, in our view, McKee had no

contractual right to a bonus.      Any message appearing on the screen

indicating the patron would receive a $41 million bonus was a gratuitous

promise and the casino’s failure to pay it could not be challenged as a

breach of contract. See Margeson v. Artis, 776 N.W.2d 652, 655 (Iowa

2009) (“[C]ontract law exists to enforce mutual bargains, not gratuitous

promises.”). Consider the other side of the coin: Suppose the symbols

had aligned so that McKee was entitled to a payout under the rules of the

game, but the machine did not inform her of a payout. Would the casino

have been obligated to compensate her despite the absence of a

notification that she had won? We think so.
                                    15

      Nor is it relevant that McKee failed to read the rules of the game

before playing it. It is sufficient that those rules were readily accessible

to her and she had an opportunity to read them. See Huber v. Hovey,

501 N.W.2d 53, 55 (Iowa 1993) (“[F]ailure to read a contract before

signing it will not invalidate the contract.    Absent fraud or mistake,

ignorance of a written contract’s contents will not negate its effect.”

(Citation omitted.)).

      Courts in other jurisdictions, when confronted with bonus payout

claims against casinos, have regularly applied the foregoing standard

contract principles. In Eash v. Imperial Palace of Mississippi, LLC, the

Mississippi Supreme Court held a patron was limited to the $8000

payout listed in the game’s rules rather than the $1,000,000 bonus that

had appeared on the game screen. 4 So. 3d 1042, 1048 (Miss. 2009).

Eash was playing a slot machine at the casino when a message scrolled

across the screen reflecting a 200,000 credit “Jackpot” totaling

$1,000,000.    Id. at 1043.   The rules of the game as displayed on the

machine, however, indicated the maximum available award was only

$8000. Id. at 1043–44. The court concluded that the display of a higher

jackpot amount than was available under the posted rules did not create

an ambiguity in the gambling contract:

      The fact that the electronic displays erroneously stated that
      Eash won $1,000,000 after she hit the winning combination
      does not create an ambiguity . . . . Though it unfortunately
      caused some confusion, there was no indication from
      anything on the machine before Eash began playing that
      indicated that a patron could win anything more than
      $8,000 with three double diamonds lined up on the pay line.
      In other words, there was no question, ex ante, as to what a
      winning combination was or what the corresponding award
      would be on the machine in this case.

Id. at 1047.
                                   16

      In Pickle v. IGT, the same court turned down a slot machine

player’s claim under similar circumstances.     830 So. 2d 1214, 1223

(Miss. 2002). There the machine displayed three symbols that, per the

rules of the game, were not a winning combination.          Id. at 1215.

However, the machine simultaneously indicated the patron had won a

jackpot, and the machine’s bells and whistles went off. Id. at 1215–16.

An investigation revealed that the displayed symbols correctly depicted

the outcome of the game (i.e., not a winner) rather than the jackpot

notification sounds. Id. at 1218. The Mississippi Supreme Court upheld

the investigator’s conclusion that “the symbols displayed by the

machines correctly depicted the outcome of the game” and the patron

was not entitled to the jackpot money despite the noises indicating a win.

Id. at 1218, 1222 (internal quotation marks omitted).

      In another case, the Alabama Supreme Court overturned a

multimillion dollar award in favor of a casino patron, finding that

genuine issues of material fact necessitated a trial.       Macon Cnty.

Greyhound Park, Inc. v. Knowles, 39 So. 3d 100, 112–13 (Ala. 2009). The

patron, Knowles, had been playing an electronic bingo machine at the

casino when she hit a “snake eyes” combination, which was worth only

two credits according to the game’s paytable.       Id. at 105–06, 112.

Nevertheless, the machine’s lights went off and the credits on the

machine began to accumulate up to an amount worth at least

$10,000,000.   Id. at 106.   Knowles contended, in part, that the rules

should not govern the disputed payout because they were not visible on

the face of the machine, but rather were only viewable if she pushed a

button to read them—an action she did not do. Id. at 110. The court

found it immaterial that Knowles had not actually read the rules. Id. at

111–12. It further determined that summary judgment for Knowles was
                                     17

improper because the casino’s evidence indicated the snake eyes display

was worth only two credits. Id. at 112.

      To the same effect is Miller v. Sodak Gaming, Inc., 93 F. App’x 847,

848 (6th Cir. 2004). There, despite a patron’s claim she had won a $1.5

million jackpot based on lights and music coming from the slot machine

she was using, the court held she was not entitled to an award because

there was “no genuine issue of material fact that Miller was not a jackpot

winner under the rules of the game.” Id. at 848–49. These authorities

support the grant of summary judgment in this case.

      In contrast, the Louisiana Court of Appeals directed a casino to

pay bonuses of $65,581.00 and $32,790.50 respectively to two patrons

even though the bonuses were allegedly more than the maximum payout

the machine had been programmed to award. Ledoux v. Grand Casino–

Coushatta, 954 So. 2d 902, 904, 909 (La. Ct. App. 2007). In that case,

two plaintiffs on separate occasions had played the same slot machine

game. Id. at 908. Both times, the monitor displayed a combination of

three “7s” and indicated the patrons had won a “Bonus Spin.” Id. When

the patrons played the bonus round, the monitor on the machine

indicated they had won the large jackpots in question.       Id.   In both

instances, although employees of the casino initially congratulated the

patrons, the casino later refused to pay the bonuses because they were a

higher amount than the machine was supposedly programmed to award

for a display of three “7s.” Id. at 908–09.

      Ledoux is distinguishable from the present case. There, the casino

did not dispute that the rules of the game included a bonus wheel and

that the patrons had qualified for a bonus; moreover, there was no

indication in those rules that the amount of any given bonus was limited.

See id. at 909–10. This contrasts with the present case, where McKee
                                     18

seeks an award of a random bonus not available under the rules of the

game.

        Additionally, in Ledoux, after rejecting the casino’s rules-of-the-

game defense, the court then turned to the issue of whether there had

been a machine malfunction, a second defense asserted by the casino.

Id. at 910. At that point, the court found the casino had not presented

sufficient evidence to show a malfunction had in fact occurred. Id. at

910–11. The court explained,

        [W]here there was no apparent malfunction indication by the
        slot machine itself, a casino may not rely on the argument
        that the machine was not intended to register the particular
        jackpot to deny payment. That is to say, there must [be]
        objective proof of a malfunction.

Id. at 912.     Here, the district court did not reach the question of

malfunction, and neither do we.

        Another case where the patron prevailed because recovery was

available under the rules of the game is IGT v. Kelly, 778 So. 2d 773,

774–75 (Miss. 2001) (en banc).      There the Mississippi Supreme Court

found a patron was entitled to a large bonus for a display of a royal flush

on a video poker game. See id. at 779. A sign on the machine stated
that a sequential royal flush in hearts would garner a large sum of

money. Id. at 774. In parentheses, the sign gave the example of a “10, J,

Q, K, A” in hearts. Id. at 775. Kelly played the machine and received an

A, K, Q, J, 10 of hearts. Id. at 774. The casino claimed that only an

ascending royal flush—rather than a descending one like Kelly had

received—was sufficient to win the prize. Id. The gaming commission, in

a finding upheld by the Mississippi Supreme Court, determined the

patron should prevail because the sign did not specify that only
                                     19

ascending royal flushes would win or that the example on the sign was

only accurate if read from left to right. Id. at 774, 779.

      Unlike in Kelly, in this case, the rules made no mention of the

possibility of bonuses or jackpots beyond the actual winnings based on

different reel combinations. In short, “there was no question, ex ante, as

to what a winning combination was or what the corresponding award

would be on the machine.” Eash, 4 So. 3d at 1047. The parties’ express

contract did not include the possibility of winning a bonus, but was

rather limited to the display of different reel combinations and their

corresponding credit values.    Therefore, we conclude McKee should be

limited to recovering the 185 credits worth $1.85 that the parties agree

the   displayed   reels   amounted     to,   rather   than   the   additional

$41,797,550.16 that did not correspond to the displayed reels or the

paytable.

      McKee counters with several arguments. We will discuss each of

them, but we do not believe any of them is sufficient to create a genuine

issue of fact that would preclude summary judgment.            First, McKee

argues that her agreement was not an express contract dictated by the

rules of the game, but simply an implied one that she would get whatever

the machine said she would get.         McKee cites no authority for this

theory, and as noted above, it is contrary to precedent and general

contract principles.

      Alternatively, McKee insists the “legacy bonus” is separate and

apart from the Miss Kitty game, and that she had both an express

agreement (the game) and an implied agreement (the bonus) with the

casino. However, even assuming McKee could have had both an express

agreement and an implied agreement with the casino at the same time,

cf. Scott, 653 N.W.2d at 562, she fails to explain the derivation of the
                                    20

latter agreement. McKee had no understanding—implied or otherwise—

that she might be eligible for legacy bonuses if she played at the casino,

and she points to nothing that could have created an expectation in any

patron that he or she might receive such a bonus. At most, the casino,

through the machine, made a statement that McKee was going to receive

a bonus, which it was entitled to withdraw so long as that statement was

not part of a binding contract.

      McKee also maintains there is a fact issue whether the machine

malfunctioned or not. Therefore, McKee continues, a trial needs to occur

on whether the casino can avoid liability based upon the sign on the

machine and the statement in the game rules that “MALFUNCTION

VOIDS ALL PAYS AND PLAYS.”          However, we agree with the district

court’s rule 1.904(2) ruling that the existence or not of a mechanical

malfunction is beside the point.      It is only necessary to reach the

malfunction defense if McKee otherwise could receive an award under

the terms of the contract. Hypothetically, if the casino declined to pay an

award that was otherwise payable based on the alignment of the

symbols, the casino would then have to establish that the slot machine

had a technical malfunction in order to avoid paying the award.       See,

e.g., Sengel v. IGT, 2 P.3d 258, 262–63 (Nev. 2000) (upholding the gaming

control board’s denial of a jackpot to the plaintiff after a slot machine’s

reels stopped in a jackpot alignment due to a malfunction).      However,

when the machine, as here, generates an award that is not within the

rules of the game, isolating the cause of what happened is not necessary.

It is sufficient for present purposes that the award was erroneous in the

sense that it was not a part of the game.

      Along related lines, McKee maintains that the casino has failed to

establish a mistake as a matter of law. Mistake, however, is a defense to
                                     21

be raised when a party wants to avoid the effect of the actual contract

terms. See Soults Farms, Inc. v. Schafer, 797 N.W.2d 92, 108–09 (Iowa

2011) (“Where there has been a mistake, whether mutual or unilateral, in

the expression of the contract, reformation is the proper remedy.”). The

casino does not need to rely on a mistake defense because it is following

the contract terms, not seeking to avoid them.

      On point is a decision of the Michigan Court of Appeals.            See

Coleman v. State, 258 N.W.2d 84, 87 (Mich. Ct. App. 1977). In Coleman,

the plaintiff was erroneously announced as the winner of a $200,000

lottery prize. Id. at 86. Although the district court had found for the

plaintiff, the court of appeals reversed and rejected the plaintiff’s claim as

a matter of law. Id. at 87. The appellate court reasoned,

             A lottery winner’s entitlement to a prize is governed by
      the principles of contract law. In the instant case the
      bureau made a public offer that the purchaser of a lottery
      ticket would have a chance of winning a prize according to
      the advertised rules and procedures of the lottery. In
      purchasing her ticket Mrs. Coleman accepted that offer and
      agreed to the announced rules for determining prize winners.

Id. at 86 (citations omitted). The court further commented,

             In granting judgment for Mrs. Coleman, the lower
      court relied upon general principles of contract law
      pertaining to unilateral mistake and recision. The original
      contract between Mrs. Coleman and the bureau, however,
      was clear and unambiguous and there was no mistake as to
      its terms. The body of contract law relating to unilateral
      mistake and recision, therefore, is not applicable unless it
      can be established that a new contract was created between
      the bureau and Mrs. Coleman as a result of the erroneous
      award. . . .

             . . . In this case, the bureau did not impose additional
      conditions but only enforced the previously announced rules
      for the drawing.
                                           22

Id. at 86–87; see also Sargent, 840 N.Y.S.2d at 103–04 (finding the rules

of the game governed rather than an erroneous notification that the

plaintiff had won a prize).

       McKee further criticizes the casino for failing to heed the slot

machine manufacturer’s warnings by continuing to use the Miss Kitty

machine without affirmatively disabling the legacy bonus capability.

However, this is a tort theory, rather than a contract one.                     From a

contract law perspective, what matters is whether some express or

implied agreement gave McKee a right to a bonus, not whether the casino

may have been negligent. 2

       B. Estoppel.        McKee claims the trial court erred in granting

summary judgment to the casino on her equitable and promissory

estoppel causes of action, as well as in failing to consider equitable

estoppel as a defense.

       Equitable estoppel requires McKee to prove the following elements:

             (1) The defendant has made a false representation or
          has concealed material facts; (2) the plaintiff lacks
          knowledge of the true facts; (3) the defendant intended

       2As an additional defense, the casino argues that the $41,797,550.16 bonus was
invalid because it was far above the maximum award the IRGC had authorized for the
game. See Iowa Code § 537A.4 (stating gambling contracts are void except for those
authorized by statute, including under chapter 99F); id. § 99F.4 (conferring regulatory
and supervisory jurisdiction over all gambling contracts to the IRGC); Iowa Admin. Code
r. 491—11.4(3) (requiring submission of game rules to the IRGC in advance); id. r.
491—11.4(5) (stating all gambling games are required to “operate and play in
accordance with the representation made to the [Iowa Racing and Gaming C]ommission
and the public at all times”).
        In Blackford, we stated, “The freedom to contract [for gambling under chapter
99F] is not, however, unlimited. When a contract addresses an area of law regulated by
a statute, the statutory provisions and restrictions are a part of the parties’ contract.”
778 N.W.2d at 189. Here, the IRGC confirmed after the fact that the maximum award
for the game, including any potential bonus, was $10,000. However, because we
uphold the district court’s summary judgment based on traditional contract principles,
we need not reach the casino’s additional argument that a $41 million bonus would
have been illegal under regulatory provisions incorporated into the parties’ contract.
                                     23
         the plaintiff to act upon such representations; and (4) the
         plaintiff did in fact rely upon such representations to his
         prejudice.

Sioux Pharm, Inc. v. Summit Nutritionals Int’l, Inc., 859 N.W.2d 182, 191

(Iowa 2015) (internal quotation marks omitted).

             The doctrine of equitable estoppel is a common law
      doctrine preventing one party who has made certain
      representations from taking unfair advantage of another
      when the party making the representations changes its
      position to the prejudice of the party who relied upon the
      representations.

ABC Disposal Sys., Inc. v. Dep’t of Natural Res., 681 N.W.2d 596, 606

(Iowa 2004).

      Here, there is no evidence the casino made a representation on

which McKee relied to her prejudice. See Sioux Pharm, Inc., 859 N.W.2d

at 191 (“Because Sioux Pharm did not rely on Summit’s website

statement, it cannot prove equitable estoppel . . . .”). Until the “Bonus
Award” message appeared on the screen, McKee had received no

information about a bonus and therefore could not have played the game

in reliance on the possibility of a bonus.      Nor is there evidence that

McKee prejudicially relied on the machine’s display of a $41 million

“Bonus Award” to pursue any subsequent course of action.
      McKee’s claim of promissory estoppel fails for similar reasons.

“The theory of promissory estoppel allows individuals to be held liable for

their promises despite an absence of the consideration typically found in

a contract.” Schoff v. Combine Ins. Co. of Am., 604 N.W.2d 43, 48 (Iowa

1999).   Promissory estoppel requires a party to prove “(1) a clear and

definite oral agreement; (2) proof that plaintiff acted to his detriment in

reliance thereon; and (3) a finding that the equities entitle the plaintiff to

this relief.” Id. (internal quotation marks omitted). Again, McKee has no

evidence of detrimental reliance.     See, e.g., Merrifield v. Troutner, 269
                                   24
N.W.2d 136, 138 (Iowa 1978) (“Edgar cannot rely on promissory estoppel

because he has not shown he relied to his detriment upon any promise

made by Claudia.”).

      In Miller, the Sixth Circuit rejected the casino patron’s promissory

estoppel claim under comparable circumstances. See 93 F. App’x at 851.

The patron in Miller had played a slot machine that did not register a

winning series of symbols. Id. at 849. Miller claimed, however, that the

lights and sounds of the machine indicated a jackpot win. Id. The court

determined the casino should not be estopped from denying payment to

Miller.   The court reasoned, “There is no evidence, however, that [the

defendant gaming machine operator] made a promise to pay a primary

progressive jackpot when a player did not win pursuant to the clearly

posted rules of the game.” Id. at 851.

      Likewise, in this case, the rules and paytable of the Miss Kitty

game listed all the winning combinations of reels and did not include the

possibility of additional bonus wins. The only possible representation of

a bonus, i.e., the “Bonus Award” message, did not induce detrimental

reliance on McKee’s part. The district court therefore properly granted

summary judgment to the casino on McKee’s estoppel claims.

      C. Consumer Fraud. Chapter 714H is the Private Right of Action

for Consumer Frauds Act. See Iowa Code § 714H.1. It prohibits certain

unfair and fraudulent acts:

      A person shall not engage in a practice or act the person
      knows or reasonably should know is an unfair practice,
      deception, fraud, false pretense, or false promise, or the
      misrepresentation, concealment, suppression, or omission of
      a material fact, with the intent that others rely upon the
      unfair practice, deception, fraud, false pretense, false
      promise, misrepresentation, concealment, suppression, or
      omission in connection with the advertisement, sale, or lease
      of consumer merchandise . . . .
                                    25

Id. § 714H.3(1).    The act establishes a private right of action: “A

consumer who suffers an ascertainable loss of money or property as the

result of a prohibited practice or act . . . may bring an action at law to

recover actual damages.” Id. § 714H.5(1).

      We agree with the district court that McKee cannot show “an

ascertainable loss of money or property.”     See id.   McKee’s consumer

fraud claim rises or falls with her breach of contract claim. If McKee had

no contractual right to the bonus, and we have already determined she

did not, then she could not have suffered an ascertainable loss of money

or property when she was denied that bonus. This is analogous to the

situation in Blackford, where we held the plaintiff’s lack of a contractual

right to a jackpot foreclosed his conversion claim. See 778 N.W.2d at

190. In addition, McKee made money on her gambling that evening, so

she had no out-of-pocket loss.

      McKee cites a decision of the Missouri Court of Appeals that

reversed the dismissal of a casino patron’s consumer fraud claim. See

Raster v. Ameristar Casinos, Inc., 280 S.W.3d 120, 131 (Mo. Ct. App.

2009). In Raster, the casino made changes to its compensation program,

which was like a frequent-flyer program and rewarded customers based

on their overall gaming volume. See id. at 123. These changes included

restructuring the point-award formulas so it was more difficult to earn

certain awards or achieve elite status. Id. at 123–24. The casino sent a

letter to its program members, including the plaintiffs, indicating that

“[n]othing really has changed” despite the new formulas and policies. Id.

at 124 (internal quotation marks omitted).         The plaintiffs thought

otherwise and brought claims under that state’s consumer fraud act

which, much like Iowa’s, required the plaintiffs to have suffered an

“ascertainable loss” due to an unfair act “in connection with the sale or
                                   26

advertisement of any merchandise.” Id. at 128 (internal quotation marks

omitted).   The appellate court concluded that the claims should go

forward. Id. at 131.

      We find Raster distinguishable. This is not a situation as in Raster

where the casino changed the rules of the game after the plaintiffs had

spent money and accumulated points, which were now devalued by the

casino’s rule changes. See id. at 123–24. Rather, in this case, the rules

of the game did not provide for the bonus in question and McKee

therefore did not suffer an “ascertainable loss” when the casino refused

to pay it. See Iowa Code § 714H.5(1).

      V. Conclusion.

      For the foregoing reasons, we affirm the district court’s grant of

summary judgment.

      AFFIRMED.